Citation Nr: 0508057	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-19 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus with left tarsal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to October 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which granted 
entitlement to service connection for bilateral pes planus 
and assigned a noncompensable evaluation.  

By decision dated in August 2004, the RO increased the 
evaluation to 10 percent, effective for the entire time on 
appeal.  The United States Court of Appeals for Veterans 
Claims (the Veterans Claims Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Consequently, as the veteran has not withdrawn 
the appeal, the issue of an evaluation above the current 10 
percent remains in appellate status. 

Moreover, a claim placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed) but not yet ultimately resolved, as is 
the case herein at issue, remains an "original claim" and 
is not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  

As the statement of the case has indicated that all pertinent 
evidence has been considered, and the RO has determined that 
a 10 percent rating is to be assigned for the entire period 
at issue, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).




FINDINGS OF FACT

1.  The veteran's bilateral feet disability is currently 
manifested by subjective complaints of pain with prolonged 
standing or activity, numbness of the right great toe, and 
swelling.  

2.  Objective findings include flattened arches, bilaterally, 
and pain.  X-rays show partial loss of the normal 
longitudinal arch, bilaterally.  

3.  There is no objective evidence of fixed deformity, edema, 
callous formation, skin changes or breakdown, muscle 
weakness, instability, or lack of endurance.  Gait, range of 
motion of the feet, sensory examination, and vascular 
assessment are all normal.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus with left tarsal tunnel syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 
(DC) 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

The veteran contends, in essence, that his bilateral foot 
disability is worse than currently evaluated.  At a personal 
hearing, he reported sharp pain through the ankle area, right 
big toe numbness, and a throbbing feeling after prolonged 
standing.  He stated that his feet were bowing inward causing 
a numbness to his big toe.  He indicated that a private 
physician treated him by wrapping the arches of his feet but 
it caused swelling and problems with his ankles.  He stressed 
that the care he received at VA made the condition worse so 
he sought out private care.  

The RO has rated the veteran's bilateral pes planus 
disability under DC 5276.  Under DC 5276, a 10 percent rating 
is assigned for moderate unilateral or bilateral pes planus 
with the weight bearing line over or medial to the great toe, 
inward bowing of the tendo Achillis, pain on manipulation and 
use of the feet.  

Severe bilateral pes planus with objective evidence of marked 
deformity (pronation, adduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities warrants a 20 percent rating when 
the condition is unilateral and a 30 percent rating when 
bilateral.  

Pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances, warrants a 30 percent 
evaluation if unilateral and a 50 percent evaluation if 
bilateral.

After a review of the evidence, the Board finds that a higher 
than 10 percent rating is not warranted at this time.  
Specifically, there is no evidence of a marked deformity, no 
callous formation, no indication of swelling, and no spasm of 
the tendo Achillis as required for a higher rating.  

In the most recent VA examination report, dated in November 
2003, the veteran indicated that he was a student in 
accounting and hoped to eventually get a desk job because he 
could not stand on his feet for any extended period of time 
without developing pain in the arches of both feet.  He 
related that he had tried arch supports without relief, and 
that he wore primarily tennis shoes and soft-soled shoes.  
His shoes showed no unusual wear.  He denied callous 
formation but reported pain and numbness in the right great 
toe after exercise.

Physical examination revealed that his gait was normal, range 
of motion of the feet was normal, there was some tenderness 
over the right great toe, but no calluses, no skin breakdown, 
no induration, and no redness.  He denied numbness, and the 
sensory evaluation was normal.  There was pain on 
manipulation of the instep.  The examiner noted a total 
flattening of both feet with weight-bearing, which returned 
to normal without weight-bearing.  There was no tenderness in 
the Achilles tendon, no angulation of the forefoot, no 
unusual shoe wear, and normal range of motion.  The final 
diagnosis was bilateral flatfeet.  

The examiner commented that the veteran denied numbness of 
the left foot and questioned the diagnosis of tarsal tunnel 
syndrome.  He related that the veteran's major complaint with 
numbness was the right great toe and wondered if the findings 
of tarsal tunnel syndrome were more consistent with symptoms 
of the right foot.  He concluded that the only restriction on 
the veteran was sports activities but that he was otherwise 
able to go about his daily work as a student as well as at 
home without any real problems.

As noted above, a 30 percent disability rating for bilateral 
pes planus requires objective evidence of deformity, pain on 
manipulation and use, swelling on use, and characteristic 
callosities.  Because there is no evidence of deformity, 
swelling, or callosities, the Board finds that a higher 
rating is not warranted at this time.  

This finding is supported by a previous VA examination.  Of 
note, in an August 2002 VA examination report, the veteran 
complained of stiffness in the middle of his feet toward the 
big toe, a burning tingling between the ankles and foot after 
standing for a prolonged period, an irritating pain around 
the ankles up the heels, and a burning pain around the ankles 
and foot area.  He reported that he was diagnosed with tarsal 
tunnel syndrome while on active duty.

Physical examination revealed that his gait and coordination 
were normal.  Sensation was intact.  Motor function was 5/5 
in all muscle groups, deep tendon reflexes were brisk and 
equal, and plantar reflexes were downward, with no focal or 
lateralizing signs.  X-rays of his ankles were reportedly 
normal.  An X-ray of the feet showed a partial loss of the 
normal longitudinal arch, bilaterally.  

The feet were normal in outline, and symmetric in form and 
function.  There was no heat, redness, tenderness, or lack of 
stability or endurance.  There were no calluses to indicate 
unusual pressure points, and no valgus deviation of the first 
toes.  Movement was not compromised, arches were low, but 
there was no sensory or vascular disturbance.  There was good 
weight-bearing alignment of the Achilles tendon.  The 
examination of the ankles was essentially normal.  The final 
diagnosis was pes planus, bilateral.  The examiner noted that 
there was no pathology of the ankles to render a diagnosis.

More recent outpatient treatment records reveal that the 
veteran was evaluated for establishment of medical care 
within the VA system in August 2004.  He reported pain in 
both feet, right greater than left, for several months.  
There was no joint swelling, no tenderness, and pulses were 
good.  The arches were noted to be flat with internal 
pronation.  The final diagnoses included pes planus with 
pronation and plantar fasciitis.  Additional outpatient 
medical records show on-going treatment for, among other 
things, bilateral pes planus.  Orthotics were tried without 
relief.

Although the veteran has reported pain with extended walking, 
physical examinations show that his symptoms are consistent 
with no more than a 10 percent disability rating.  While the 
record clearly establishes that he has a symptomatic 
bilateral pes planus disability, the Board concludes that the 
veteran's service-connected bilateral pes planus is 
appropriately compensated.  Thus, the schedular criteria for 
a rating in excess of the currently-assigned 10 percent 
disability evaluation are not met.    

The Board has considered the veteran's written statements and 
his sworn testimony that his pes planus is worse than 
currently evaluated.  However, disability ratings are made by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his service-connected pes planus disability is 
appropriate as currently evaluated.  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in November 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in November 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issue on appeal was re-adjudicated 
and a supplemental statement of the case was provided to the 
veteran in August 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The November 2003 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  In addition, 38 C.F.R. § 
3.159(b)(1) was cited in the August 2004 supplemental 
statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
November 2003 notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Specifically, at his personal hearing, the 
veteran indicated that he had received private medical care; 
however, he did not respond to a request for the address of 
the private medical facility.  As such, VA has been unable to 
obtain those records.

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issue on appeal were obtained in August 2002 and November 
2003.  The available medical evidence is sufficient for an 
adequate determination.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for bilateral pes planus with left tarsal tunnel syndrome is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


